DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on August 1, 2022, claims 1, 5, 8, 10, 12, 16, 18, and 20 have been amended, and claims 4, 7, and 14 have been canceled.  Accordingly, claims 1-3, 5-6, 8-13, and 15-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on August 1, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated March 30, 2022, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to because in at least Figs. 2A-2B and 6, reference character “106” appears to be pointing to an edge of the second garment portion “104” instead of indicating a third garment portion structure as discussed throughout the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0287681 to Storms et al. (hereinafter, “Storms”).

Regarding claim 16, Storms teaches a garment configured to be worn by a wearer (Fig. 1; Abstract), the garment comprising: a first garment portion comprising a pocket (Figs. 1, 3A, & 3C; front panel (110) forming cavity between first layer (111) and second layer (114)), the pocket comprising an opening (cavity formed between layers of front panel includes an opening to allow insertion of, for example, coupling elements (147)); a second garment portion (waist belt element (140)); and an adjustment system at least partially disposed within the pocket (Fig. 1; adjustment elements (145) are at least partially disposed in the cavity of the front panel, the adjustment system comprising a guide element coupled to the first garment portion and coupled to the second garment portion (Fig. 3A; MOLLE strap webbing on first layer of front panel is coupled to the front panel and coupled to the waist belt element via sliplock buckle of the adjustment element (145); the strap webbing extends from the buckle across the first layer of the front panel to reinforce the attachment of the buckle and would at least partially prevent deformation of the first layer of the front panel when the associated buckle strap (141) is tightened, e.g., at least partially preventing the first layer of the front panel from deforming, wrinkling, or folding upon itself) such that the second garment portion is movable at least partially into the pocket via the opening to thereby adjust a fit of the garment on the wearer (adjustment elements (145) include strap element portions (141) that are able to be manipulated by the wearer to tighten the fit of the vest by pulling the ends of the straps (141) and thereby moving the waist belt element at least partially into the cavity of the front panel; [0063]), the guide element slidably extending through an aperture on the first garment portion (the strap webbing slidably extends through an aperture of the sliplock buckle on the front panel (110), i.e., the first garment portion).
Regarding claim 17, Storms (as applied to claim 16 as discussed above) further teaches wherein the guide element is a guide strap (Fig. 3A; MOLLE strap webbing on first layer of front panel, i.e., the guide element, is a strap).
Regarding claim 18, Storms (as applied to claim 16 as discussed above) further teaches wherein the guide element is a first guide element, and the garment further comprising a second guide element coupled to the first garment portion and coupled to the second garment portion (Figs. 1, 3A, & 3C; first and second adjustment elements (145) are depicted each having an associated MOLLE strap webbing, i.e., first and second guide elements, coupled to the first layer of the front panel and coupled to the waist belt element via corresponding sliplock buckle of the adjustment element).
Regarding claim 19, Storms (as applied to claims 16 and 18 as discussed above) further wherein the first guide element is a first guide strap, and the second guide element is a second guide strap (Fig. 3A; MOLLE strap webbings on first layer of front panel, i.e., the first and second guide elements, are straps).
Regarding claim 20, Storms (as applied to claims 16 and 18 as discussed above) further a third guide element coupled to the second garment portion and coupled to the first garment portion (Figs. 1, 3A, & 3C; a third adjustment element (145) is depicted having an associated MOLLE strap webbing, i.e., a third guide element, coupled to the first layer of the front panel and coupled to the waist belt element via corresponding sliplock buckle of the adjustment element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0287681 to Storms et al. (hereinafter, “Storms”) in view of US 2011/0009793 to Lucero et al. (hereinafter, “Lucero”).
Regarding claim 1, Storms teaches a garment configured to be worn by a wearer (Fig. 1; Abstract), the garment comprising: a first garment portion comprising a pocket (Figs. 1, 3A, & 3C; front panel (110) forming cavity between first layer (111) and second layer (114)), the pocket comprising an opening (cavity formed between layers of front panel includes an opening to allow insertion of, for example, coupling elements (147)); a second garment portion being movable relative to the first garment portion (Figs. 1, 3A, & 3C; waist belt element (140) is movable relative to front panel (110)); and an adjustment system at least partially disposed within the pocket and coupling the second garment portion and the first garment portion (Fig. 1; adjustment elements (145) are at least partially disposed in the cavity of the front panel and couple the front panel with the waist belt element), the adjustment system being manipulable by the wearer to move the second garment portion at least partially into the pocket via the opening to thereby adjust a fit of the garment on the wearer (adjustment elements (145) include strap element portions (141) that are able to be manipulated by the wearer to tighten the fit of the vest by pulling the ends of the straps (141) and thereby moving the waist belt element at least partially into the cavity of the front panel; [0063]), the adjustment system comprising: a first sliplock buckle coupled to the first garment portion; a second sliplock buckle coupled to the first garment portion (Figs. 3A & 3C; adjustment elements (145) are sliplock buckles which include a female portion coupled to front panel, i.e., the first garment portion; there are at least two sliplock buckles, i.e., a  first and a second); and a strap (strap element portions (141)).
That said, although Storms teaches multiple straps (141) and sliplock buckles separately coupled to the waist belt element, i.e., the second garment portion, Storms does not teach a strap comprising a first end coupled to the second garment portion; a second end coupled to the second garment portion; a handle garment portion disposed between the first end and the second end and between the first sliplock buckle and the second sliplock buckle, the handle garment portion being pullable to move the strap through the first sliplock buckle and the second sliplock buckle to move the second garment portion at least partially into the pocket via the opening to thereby adjust the fit of the garment on the wearer.
However, Lucero, in a related art of garments having adjustable fits via strap adjustment mechanisms, is directed to and adjustable compression garment that includes a first fabric portion that is moveable relative to a second fabric portion via an adjustment mechanism that, in one embodiment, includes a handle extending between and joining tension bands (See Lucero, Figs. 11C & 11E; Abstract).  More specifically, Lucero teaches a strap (See Lucero, Fig. 11E; handle (146) and bands (144) form a continuous strap structure) comprising a first end coupled to the second garment portion; a second end coupled to the second garment portion (distal ends of bands (144) opposite handle are each coupled to garment portion); a handle garment portion disposed between the first end and the second end and between the first sliplock buckle and the second sliplock buckle (handle (146) is positioned between first and second ends of strap structure and would be positioned between the sliplock buckles when applied to the strap ends of Storms), the handle garment portion being pullable to move the strap through the first sliplock buckle and the second sliplock buckle to move the second garment portion at least partially into the pocket via the opening to thereby adjust the fit of the garment on the wearer (handle (146) is able to be pulled to move the strap to adjust the fit of the garment (See Lucero, [0094]); when applied to the strap ends of Storms, the handle would be capable of moving the attached straps through the sliplock buckles of Storms and thereby moving the waist belt element, i.e., the second garment portion, into the cavity of the front panel of Storms to adjust the fit of the garment on the wearer).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the strap structure of Storms and join the ends of adjacent straps (141) with a handle as disclosed by Lucero.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the strap structure of Storms and join the ends of adjacent straps with a handle as disclosed by Lucero in order to allow for the strap structure of Storms to be more easily grasped by the wearer for quick adjustment of the connected straps (See Lucero, [0094]).  As a result of the modification, the handle disclosed by Lucero would be positioned to extend between and join adjacent strap ends of Storms thereby forming a continuous strap structure that is able to be pulled to move the strap through the sliplock buckles of the adjustment elements of Storms and thereby move the waist belt element at least partially into the cavity of the front panel to adjust the fit of the garment on the wearer.
Regarding claim 2, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claim 1 above) further teaches wherein the adjustment system is manipulable by the wearer to move the second garment portion at least partially into the pocket via the opening to thereby adjust a girth size of the garment on the wearer (adjustment elements (145) of Storms as modified with the handle of Lucero include strap element portions (141) that are able to be manipulated by the wearer to tighten the fit of the vest by pulling the ends of the straps (141) and thereby moving the waist belt element at least partially into the cavity of the front panel to adjust a girth size of the garment; [0063]).
Regarding claim 3, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claim 1 above) further teaches wherein the adjustment system is pullable by the wearer to move the second garment portion at least partially into the pocket via the opening to thereby adjust the fit of the garment on the wearer (adjustment elements (145) of Storms as modified with the handle of Lucero include strap element portions (141) that are able to be manipulated by the wearer to tighten the fit of the vest by pulling the ends of the straps (141) and thereby moving the waist belt element at least partially into the cavity of the front panel; [0063]).
Regarding claim 5, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claim 1 above) further teaches wherein the adjustment system further comprises a guide element coupled to the first garment portion and coupled to the second garment portion, the guide element slidably extending through an aperture on the first garment portion (Fig. 3A; MOLLE strap webbing on first layer of front panel is coupled to the front panel and slidably coupled to the waist belt element via sliplock buckle of the adjustment element (145); the strap webbing slidably extends through an aperture of the buckle on the front panel and across the first layer of the front panel to reinforce the attachment of the buckle and would at least partially prevent deformation of the first layer of the front panel when the associated buckle strap (141) is tightened, e.g., at least partially preventing the first layer of the front panel from deforming, wrinkling, or folding upon itself).
Regarding claim 6, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claims 1 and 5 above) further teaches wherein the guide element is a guide strap (Fig. 3A; MOLLE strap webbing on first layer of front panel, i.e., the guide element, is a strap).
Regarding claim 8, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claim 1 above) further teaches wherein the first garment portion is configured to engage a front of the wearer (front panel (110) is able to engaged a front of a wearer), the second garment portion is configured to engage a side of the wearer (waist belt element (140) is able to engage a side of a wearer), and a third garment portion is configured to engage a back of the wearer (back panel (120) is able to engage a back of a wearer).
Regarding claim 10, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claims 1 and 5 above) further teaches wherein the guide element is a first guide element, and the garment further comprising a second guide element coupled to the first garment portion and coupled to the second garment portion (Figs. 1, 3A, & 3C; first and second adjustment elements (145) are depicted each having an associated MOLLE strap webbing, i.e., first and second guide elements, coupled to the first layer of the front panel and coupled to the waist belt element via corresponding sliplock buckle of the adjustment element).
Regarding claim 11, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claims 1, 5, and 10 above) further teaches wherein the first guide element is a first guide strap and the second guide element is a second guide strap (Fig. 3A; MOLLE strap webbings on first layer of front panel, i.e., the first and second guide elements, are straps).
Regarding claim 12, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claims 1, 5, and 10 above) further teaches a third guide element coupled to the second garment portion and coupled to the first garment portion (Figs. 1, 3A, & 3C; a third adjustment element (145) is depicted having an associated MOLLE strap webbing, i.e., a third guide element, coupled to the first layer of the front panel and coupled to the waist belt element via corresponding sliplock buckle of the adjustment element).
Regarding claim 13, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claims 1, 5, 10, and 12 above) further teaches wherein the first guide element is a first guide strap, the second guide element is a second guide strap, and the third guide element is a third guide strap (Fig. 3A; MOLLE strap webbings on first layer of front panel, i.e., the first, second, and third guide elements, are straps).
Regarding claim 15, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claim 1 above) further teaches wherein the opening is a first opening, the pocket further comprising a second opening (Figs. 1, 3A, & 3C; cavity formed between first layer (111) and second layer (114) of front panel (110) includes a first opening through which coupling elements may extend and secure as previously discussed as well an opening formed by at least one strap-securing element (143) in which an excess portion of strap (141) can be inserted; [0061]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Storms in view of Lucero, as applied to claims 1 and 8 above, and further in view of US 2006/0223414 to Staub (hereinafter, “Staub”).
Regarding claim 9, the modified garment of Storms (i.e., Storms in view of Lucero, as described with respect to claims 1 and 8 above) does not explicitly teach wherein the second garment portion comprises a first material having a first elastic modulus, the third garment portion comprises a second material having a second elastic modulus, and the second elastic modulus is less than the first elastic modulus.
However, Staub, in a related upper body torso garment art, is directed to an article of apparel having an internal support structure and, in at least one embodiment,  panels formed of materials having varying stretch (See Staub, Fig. 5; [0025]).  More specifically, Staub teaches wherein the second garment portion comprises a first material having a first elastic modulus, the third garment portion comprises a second material having a second elastic modulus, and the second elastic modulus is less than the first elastic modulus (See Staub, Fig. 5; side panel (92), i.e., a second garment portion, is formed of a higher stretch material (i.e., lower elastic modulus) than a back portion of the outer garment (12), i.e., a third garment portion).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of Storms to include the higher stretch material in the waist belt element, i.e., the second garment portion, as disclosed by Staub.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of Storms to include the higher stretch material in the waist belt element, i.e., the second garment portion, as disclosed by Staub in order to assist the user in putting on and removing the garment through the additional stretchability of the portion (See Staub, [0025]).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed August 1, 2022, with respect to the rejection of the claims under 35 USC §§ 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Regarding Applicant’s argument that Storms does not disclose or suggest pulling the waist belt into the cavity to adjust the fit of its garment, Examiner respectfully disagrees.  Storms discloses adjustment elements (145), which are sliplock buckles, to adjustably attach the waist belt element (140) to the front panel (110).  Straps (141) slidably extend through apertures in said sliplock buckles.  The straps (141) are capable of being pulled to adjust the overall fit of the garment by adjusting the length of the belt relative to the front panel.  When the waist belt is tightened relative to the front panel by pulling on the ends of straps (141), the length of the waist belt would be shortened relative to the front panel by being pulled at least somewhat into the cavity of the front panel (See Storms, Figs. 1, 3A, 3C; [0057]-[0058], [0063]-[0064]).
Regarding Applicant’s argument that Lucero does not disclose or suggest a strap including a handle garment portion, Examiner notes that Applicant appears to argue against each of Storms and Lucero individually without addressing the combination of the references relied upon in both the previous and current grounds of rejection.  Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As described in the rejection above, the claimed feature is taught by Storms in view of Lucero.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732